Holcomb, J.
(dissenting) — The state financial officers have many times declined to disburse funds upon warrants until this court had first determined the validity of the law under which the funds were to be disbursed. The present law, if it can be called a law, appropriating $215,535 from the accident fund under the workmen’s compensation act, for the administration expenses of the department of labor for the present biennium, is not merely doubtful, but positively invalid.
By the terms of § 6604-4, Rem. Code [Rem. Comp. Stat., § 7676], “the fund created shall be termed ‘The Accident Fund,’ which shall be devoted exclusively to the purpose specified for it in this act,” and, “the intent is that the fund created under this section shall ultimately become neither more nor less than self-supporting exclusive of the expense of administration.” [All italics mine.]
The employers of labor have been paying into the “Accident Fund” thereby created, the contributions required, under, the explicit terms and guaranty that the fund becomes self-supporting, exclusive of the expense of administration. That expense was imposed upon the public in lieu of its escaping other burdens, and in order that industry should not be unduly burdened.
The legislature is powerless to amend that provision by a mere appropriation act. No custom has been built up to sustain it as was held in State ex rel. Jones v. Clausen, 78 Wash. 103, 138 Pac. 653, to support a former appropriation act by this court. Besides it is practically conceded that the appropriation could not by indirection amend the law, and is therefore unlawful.
*536The financial officers acted at their peril in disbursing money illegally appropriated. They cannot invoke the aid of § 4, Art. VIH, of the constitution, and it has no application.
What has been done is that the officers have disbursed, first, funds illegally appropriated, and now claim that no court can compel them to restore the funds to the accident fund where they belong.
As a matter of fact, the funds have simply been withdrawn from one receptacle in the treasury, when they should have been withdrawn from another. It is merely a matter of bookkeeping to restore the funds to the proper receptacle, and this court has power to require it.
In my opinion, the writ should be granted.
I therefore dissent.
Mackintosh, Bridges, and Tolman, JJ., concur with Holcomb, J.